DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8, in the reply filed on December 15, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-13, Group II, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted March 18, 2019, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 26 “once at a time or multiple times at a time”.  It is unclear what “once at a time or multiple times at a time” mean.  It is unclear what is meant by “a time”.  
The term "substantially" in claim 1, line 32 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially" in claim 3, line 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially" in claim 6, line 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially" in claim 7, line 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al. (US 2013/0309590).
Regarding claim 1, a fuel cell system (Title; Abstract) comprising:
 a fuel cell for producing power by an electrochemical reaction between a fuel gas and an oxygen-containing gas (paras. [0051] and [0055]);
a fuel gas supply path for guiding the fuel gas to the fuel cell (para. [0006]);
a plurality of injectors disposed in parallel on the fuel gas supply path (Fig. 1);
one ejector disposed downstream of the plurality of injectors on the fuel gas supply path (Fig. 1); and
a circulation flow path (the combination of pipe 25a and pipe 26a) for guiding a fuel off-gas discharged from the fuel cell to the ejector, and 
the ejector (ejector 24) comprising: 
a diffuser (diffuser 24c).
Furusawa et al. teaches a nozzle for guiding the fuel gas injected from one of the plurality of injectors to the diffuser (Fig. 1).  Furusawa et al. is silent regarding a nozzle for guiding the fuel gas injected from the plurality of injectors to the diffuser.  However, it would have been obvious to one of ordinary skill in the art to modify the fuel cell system of Furusawa et al. by incorporating a second injector, i.e. an injector C (INJ C), into the 
Modified Furusawa et al. teaches a fuel cell system comprising: an electronic control unit (ECU 60; corresponds to the claimed load judge portion and an injector control portion (paras. [0093]).  The ECU/load judge portion is fully capable of being configured or programmed to judge whether the fuel cell is in a first load state or in a second load state in which a load is higher than in the first load state; and the ECU/injector control portion is fully capable of being configured to control the plurality of injectors, wherein, when the fuel cell is in the first load state, the injector control portion controls the plurality of injectors so as to perform a first injection control mode in which the plurality of injectors intermittently inject the fuel gas in an alternate manner, once at a time or multiple times at a time, and when the fuel cell is in the second load state, the injector control portion controls the plurality of injectors in a manner switchable between a second injection control mode in which injections of the fuel gas from the plurality of injectors are started substantially simultaneously and a third injection control mode in which the injections of the fuel gas from the plurality of injectors are started at shifted points of time (paras. [0109] and [0110]). 
The cited prior art teaches all of the positively recited structure of the claimed apparatus.  The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
Regarding claim 2, modified Furusawa et al. teaches a fuel cell system wherein the injector control portion is fully capable of being configured or programmed to control the plurality of injectors such that, in the first injection control mode, the plurality of injectors intermittently inject the fuel gas in an alternate manner, once at a time (paras. [0109] and [0110]).
Regarding claim 3, modified Furusawa et al. teaches a fuel cell system wherein the injector control portion is fully capable of being configured or programmed to control the plurality of injectors so as to, in the second injection control mode, stop the injections of the fuel gas from the plurality of injectors substantially simultaneously (paras. [0109] and [0110]).
Regarding claim 4, modified Furusawa et al. teaches a fuel cell system wherein the injector control portion is fully capable of being configured or programmed to control the plurality of injectors so as to, in the third injection control mode, stop the injections of the fuel gas from the plurality of injectors at shifted points of time (paras. [0109] and [0110]).
Regarding claim 5, modified Furusawa et al. teaches a fuel cell system wherein the injector control portion is fully capable of being configured or programmed 
Regarding claim 6, modified Furusawa et al. teaches a fuel cell system wherein the injector control portion is fully capable of being configured or programmed to control the plurality of injectors such that, in each of the first to third injection control modes, injection times during which each of the injectors injects the fuel gas at one time are substantially equal to each other (paras. [0109] and [0110]).
Regarding claim 7, modified Furasawa et al. is silent regarding a fuel cell system wherein the plurality of injectors are structured in a substantially identical manner.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of injectors of modified Furasawa et al. by incorporating a plurality of injectors that are structured in a substantially identical manner in order to simplify the design of the fuel cell system and to save money.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 8, modified Furasawa et al. teaches a fuel cell system wherein the fuel gas supply path includes a plurality of branch paths on which the plurality of injectors are disposed respectively and which are arranged in parallel (Fig. 1).  Modified Furasawa et al. is silent regarding a fuel cell system wherein the plurality of branch paths have their downstream end portions connected together at a junction portion, and the ejector is provided at the junction portion.  However, due to a lack of criticality .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato et al. (US 6,670,067) teaches the use of two ejectors in parallel); Blaszczyk et al. (US 7,309,537); Wake et al. (US 7,846,596).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V. LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724